EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg G. Schlenz on December 23, 2021.
Examiner notes that previously withdrawn claims 18-20 have been amended to depend from allowable independent claim 1.  Accordingly, claims 18-20 have been rejoined.
The application has been amended as follows: 
Canceled claims 8 and 22.
Amended claim 1 as follows:
1. (Currently Amended) A handrail system comprising:
a top rail comprising a plurality of rail sections formed from a synthetic material; [[and]] 
one or more support posts; and 
one or more connectors each formed from a synthetic material for connection to a respective one of the support posts and a respective pair of the rail sections, [[the or]] each connector comprising: [[having]] 
opposing connector sections being connected to [[two of]] the pair of rail sections at [[either]] opposing axial ends thereof, the cylindrical central section forming a continuous part of the top rail with the rail sections, the cylindrical central section comprising a socket extending into an outer circumference thereof; and 
a post connection part for connection to the support post, post, the post cap forming a flange extending outward from the fixing section and abutting an end of the support post; and

a fastener hingedly connecting the articulation leg within the socket in an articulated configuration so that in use a slope of the top rail is adjustable, 
wherein a width of the socket defines a post-rail interface that occupies a circumferential area of the cylindrical central section that is less than a [[the]] diameter of the cylindrical central section, and

wherein the articulation leg extends a length away from the cylindrical central section such that the post cap is spaced from the cylindrical central section in a maximum articulated position, in which the articulation leg abuts an axial edge of the socket, to provide a continuous gripping surface of the top rail that can be gripped by a user such that a user does not need to remove their hand to pass over the post-rail interface.  
Amended claim 2 as follows:
2. (Currently Amended) The system as claimed in claim 1, in which [[the or]] each rail section of the top rail is formed from a phenolic-based FRP material.
Amended claim 3 as follows:
3. (Currently Amended) The system as claimed in claim 1, in which [[the or]] each support post is formed from a phenolic-based FRP material. [[,]]  
Amended claim 4 as follows:
4. (Currently Amended) The system as claimed in claim 1, in which [[the or]] each connector is formed from a phenolic-based FRP material.  
Amended claim 5 as follows:
5. (Currently Amended) The system as claimed in claim [[1]] 21, in which [[the or]] each corner connector is formed from a phenolic-based FRP material. 

Amended claim 14 as follows:
14. (Currently Amended) The system as claimed in claim [[1]] 21, in which the first and second parts of [[the or]] each corner connector are substantially the same.  
Amended claim 15 as follows:
15. (Currently Amended) The system as claimed in claim [[1]] 21, in which first and second parts of the corner connectors have a crank angle in the range of 15 to 30 degrees.  
Amended claim 16 as follows:
16. (Currently Amended) The system as claimed in claim 1, in which the rail connection part is flush fitting with the [[two]] pair of rail sections.  
Amended claim 17 as follows:
17. (Currently Amended) The [[hand rail]] system as claimed in claim 1, further comprising a cross member extending parallel to the top rail and connected to the one or more support posts, in which the top rail is of generally cylindrical shape with a circular cross section, and the cylindrical central sections of the one or more connectors are the same diameter as the rail sections
Amended claim 18 as follows:
18. (21, comprising the step of forming the rail sections and the one or 
Amended claim 19 as follows:
19. (molding the one or more connectors formed from the synthetic material.  
Amended claim 20 as follows:
20. (molding the one or more adjustable corner connectors including the first and second parts.
Inserted new claim 23 as follows:
23. (New) The system as claimed in claim 1, wherein the fastener comprises a pin.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Striebel et al. (US 2008/0277640) in view of Jo et al. (US 2004/00093381) and SAFRAIL (https://web.archive.org/web/20060311091427/ http://www.sdplastics.com/SAFRAIL Brochure 1004.pdf) discloses the claimed handrail system with the exception of wherein the articulation leg extends a length away from the cylindrical central section such that the post cap is spaced from the cylindrical central section in a maximum articulated position, in which the articulation leg abuts an axial edge of the socket, to provide a continuous gripping surface of the top rail that can be 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Striebel et al. in view of Jo et al. and SAFRAIL to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

12/23/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619